Title: From Benjamin Franklin to James Bowdoin, 5 September 1751
From: Franklin, Benjamin
To: Bowdoin, James


Sir,
Philada. Sept. 5. 1751
As you are curious in Electricity, I take the Freedom of introducing to you, my Friend Mr. Kinnersley, who visits Boston with a compleat Apparatus for experimental Lectures on that Subject. He has given great Satisfaction to all that have heard him here, and I believe you will be pleased with his Performance. He is quite a Stranger in Boston, and as you will find him a sensible worthy Man, I hope he will be favour’d with your Countenance, and the Encouragement that must procure him among your Friends. I am, Sir, with great Respect, Your most humble Servant
B Franklin
 Addressed: To  Mr James Bowdoin  Mercht  Boston
